 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8       Realty Executives International Services        No. CV-17-02671-PHX-DGC
         LLC,
 9                                                       ORDER
                      Plaintiff,
10
         v.
11
         Devonshire Western Canada Limited, et al.,
12
                      Defendants.
13
14
15             Plaintiff Realty Executives International Services, LLC (“REI”) has filed a motion
16   for leave to file a second amended complaint (“SAC”) pursuant to Rule 15 of the Federal
17   Rules of Civil Procedure. Doc. 64. The motion is fully briefed (Docs. 64, 70, 71, 74), and
18   oral argument has not been requested. Because the proposed new claims are covered by
19   an unambiguous arbitration provision, the Court will deny leave to amend as futile.1
20   I.       Background.
21             Plaintiff REI filed its initial complaint in Arizona state court, and Defendants
22   removed the case to this Court on the basis of diversity jurisdiction. Doc 1. REI then
23   amended its complaint as a matter of right. Doc. 16. The amended complaint alleged that
24   Defendants breached a 2008 Regional Developer Agreement (“2008 Agreement”) and the
25   implied covenant of good faith and fair dealing, and asserted a separate claim for tortious
26   interference with business expectancy. Id. ¶¶ 71-98. REI now seeks to file a second
27   amended complaint that would add two alternative claims – one for breach of a 2003
28   1
      Plaintiff’s brief places all citations in footnotes. Plaintiff’s counsel is reminded that the
     Court’s Amended Case Management Order prohibits this practice. See Doc. 58, ¶ 10(b).
 1   franchise agreement (“2003 Agreement”), and the other for breach of the covenant of good
 2   faith and fair dealing implied in the 2003 Agreement. Doc. 64. REI further proposes to
 3   dismiss the claims against the Defendants’ spouses, which Defendants do not dispute.
 4   Docs. 64, 70 at 7.
 5   II.    Rule 15’s Standard for Amending Pleadings.
 6          Rule 15 provides that the Court “should freely give leave [to amend] when justice
 7   so requires.” Fed. R. Civ. P. 15(a)(2). The policy favoring leave to amend must not only
 8   be heeded, see Foman v. Davis, 371 U.S. 178, 182 (1962), it must be applied with “extreme
 9   liberality,” see Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th
10   Cir. 2001). The Court may deny a motion to amend on the basis of undue delay or bad
11   faith on the part of the moving party, undue prejudice to the opposing party, or futility of
12   the proposed amendment. See Foman, 371 U.S. at 182. The party opposing amendment
13   bears the burden of showing prejudice, futility, or another reason for denying the
14   amendment. See DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987).
15   III.   Discussion.
16          Defendants contend that REI’s proposal to add claims based on the 2003 Agreement
17   would be futile because the agreement contains a mandatory arbitration provision that
18   precludes assertion of the claims in federal court. Doc. 70 at 4. An amendment is futile if
19   no set of facts can be proven that would constitute a valid and sufficient claim. Miller v.
20   Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). The test is identical to the one used
21   in addressing challenges under Rule 12(b)(6). Nordyke v. King, 644 F.3d 776, 788 (9th
22   Cir. 2011) (citing Miller, 845 F.2d at 214).
23          Any claims arising out of or relating to the 2003 Agreement must be resolved under
24   the agreement’s alternative dispute resolution mechanism. That mechanism calls for
25   informal discussion, mediation, and binding arbitration. Doc. 64-6 ¶ 14. The agreement
26   expressly states that these are the “sole and exclusive procedures for the resolution of
27   disputes between the parties arising out of or relating to this Agreement.” Id.
28


                                                    -2-
 1          The Federal Arbitration Act “requires courts to ‘place arbitration agreements on an
 2   equal footing with other contracts, and enforce them according to their terms.’” Poublon
 3   v. C.H. Robinson Co., 846 F.3d 1251, 1259 (9th Cir. 2017) (quoting AT&T Mobility LLC
 4   v. Concepcion, 563 U.S. 333, 339 (2011)). Parties may contend that arbitration provisions
 5   are invalid under general contract principles, or that the claims they assert are not covered
 6   by an arbitration provision. Id.; 9 U.S.C. § 2. But REI makes no argument that the
 7   mediation and arbitration provision of the 2003 Agreement is invalid, and the proposed
 8   new claims clearly fall within its terms. The arbitration provision governs all claims
 9   “arising out of or relating to” the 2003 Agreement, Doc. 64-6 ¶ 14, and the claims for
10   breach of the agreement and breach of the covenant implied in the agreement clearly arise
11   out of or relate to the agreement. What is more, “[a]ny doubts about the scope of arbitrable
12   issues . . . are to be resolved in favor of arbitration.” Tompkins v. 23andMe Inc., 840
13   F.3d 1016, 1022 (9th Cir. 2016) (citation omitted).
14          The Court may deny leave to amend if the new claims are subject to arbitration. See
15   Sparling v. Hoffman Const. Co., Inc., 864 F.2d 635, 638 (9th Cir. 1988); see also Thinket
16   Ink Info. Res., Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1060 (9th Cir. 2004)
17   (affirming dismissal of claims that were subject to arbitration); Chappel v. Lab. Corp. of
18   America, 232 F.3d 719, 725 (9th Cir. 2000) (where “judicial review . . . is barred by the
19   [contract's] valid and enforceable arbitration clause[,] [t]he district court properly
20   dismissed his complaint under Federal Rules of Civil Procedure 12(b)(6) for failure to state
21   a claim”). If REI seeks to assert claims arising out of or related to the 2003 Agreement, it
22   must do so under the process established in that agreement.
23          REI contends that Defendants waived the right to rely on the 2003 mediation and
24   arbitration clause by failing to invoke it earlier. Doc. 74 at 6. But REI has not previously
25   brought a claim under the 2003 Agreement, and Defendants were not obligated to assert
26   the mediation and arbitration clause of that agreement.
27          REI also argues that the arbitration provision is not mandatory because it states that
28   “either party may submit” to arbitration. Doc. 64-6 ¶ 14 (emphasis added). But this merely


                                                 -3-
 1   means that the parties are not required to arbitrate every dispute – they may choose to
 2   forego resolution of some disagreements. But if either side seeks to assert a claim arising
 3   out of or related to the 2003 Agreement, the arbitration provision is “the sole and exclusive
 4   procedure[] for the resolution of disputes[.]” Id.
 5          Finally, REI argues that denying leave to amend will potentially require it to litigate
 6   in two locations – this Court for its claims under the 2008 Agreement and arbitration for
 7   its claims under the 2003 Agreement. REI asserts it would be highly inefficient to litigate
 8   in two settings, particularly when its claims related to the 2003 Agreement are being
 9   asserted in the alternative to claims under the 2008 Agreement. Even if this is true, it does
10   not invalidate the mandatory arbitration provision or authorize this Court to disregard that
11   provision. If REI feels compelled to assert the 2003 Agreement claims now, perhaps it can
12   seek a tolling agreement from Defendants or initiate arbitration and ask the arbitrator to
13   stay the proceedings until this case is resolved in the next few months. What it cannot do,
14   however, is assert claims in this Court that must be arbitrated.
15   IV. Defendants’ Spouses.
16          REI’s proposed SAC dismisses Defendants’ spouses. Defendants do not dispute
17   this, and note that REI’s counsel has represented that REI “intend[s] to voluntarily dismiss
18   the spouses” irrespective of the SAC. Doc. 70 at 7. Because it is undisputed that the
19   Defendants’ spouses should not remain in this case, the Court will dismiss the claims
20   against them.
21          IT IS ORDERED:
22          1.       Plaintiff’s motion for leave to file an amended complaint (Doc. 64) is denied.
23          2.       Defendants’ spouses are dismissed.
24          Dated this 9th day of September, 2019.
25
26
27
28


                                                  -4-
